IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Alonzo Johnson,
Plaintiff(s)
Case Number: 1:19cv384
VS.
Chief Judge Susan J. Dlott
Ohio Department of Rehabilitation, et al.,
Defendant(s)
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge
reviewed the pleadings and filed with this Court on August 5, 2019 Report and Recommendations
(Doc. 7). Subsequently, the plaintiff filed a motion for reconsideration (Doc 8).

The Court has reviewed the comprehensive findings of the Magistrate Judge and considered
de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that such Recommendation should be adopted.

Accordingly, this case is DISMISSED for lack of prosecution. The motion for
reconsideration is DENIED as moot.

IT IS SO ORDERED.

trian |. Dhte

Judge Susan J. Dybtt
United States District Court
